It appearing that the above-named attorney is a member of the Bar of this Court, that he was suspended from the practice of law by the Supreme Court of Alaska and the United States Court of Appeals for the Fourth Circuit, that pursuant to Rule 15(b), Rules of Practice and Procedure, U.S. Court of Appeals for the Armed Forces, said attorney was suspended from the practice of law before the Court on November 6, 2013, and afforded 30 days to show cause why he should not be disbarred, that said attorney *196has not submitted any matters to the Court, and upon consideration of the action of the Supreme Court of Alaska and the United States Court of Appeals for the Fourth Circuit, it is ordered that Stephen G. Merrill, is hereby suspended indefinitely from the practice of law before this Court, effective the date of this Order, with the provision that if he is readmitted to practice law by the Supreme Court of Alaska and the United States Court of Appeals for the Fourth Circuit, he may petition this Court for readmission to the Bar of the Court.